Pine, J. P., and Callahan, J.
(dissenting). We respectfully dissent. Because the wall surrounding the stairs had been removed during the renovation project, the stairway was the “functional equivalent of a ladder” and thus “falls within the designation of ‘other devices’ ” within the meaning of Labor Law § 240 (1) (Wescott v Shear, 161 AD2d 925, appeal dismissed 76 NY2d 846; see also, Frank v Meadowlakes Dev. Corp., 256 AD2d 1141). Defendants concede that the stairway was used only to gain access to the vacant second floor of the building and that the stairway “may have been partially altered prior to the accident and was slated to be removed upon completion of the demolition project”. Thus, the record establishes that the stairway, although once “permanent”, was temporarily being used to obtain access to and from the second floor and was the functional equivalent of a ladder (see, Foufana v City of New York, 211 AD2d 550).
The Court of Appeals has repeatedly recognized that Labor Law § 240 (1) is for the protection of workers from injury and is to be construed as liberally as may be for the accomplishment of the purpose for which the statute was enacted (see, Melber v 6333 Main St., 91 NY2d 759, 762). In our view, the case of Williams v City of Albany (245 AD2d 916, appeal dismissed 91 NY2d 957), relied on by the majority, is contrary to the intent of the statute. Thus, we would reverse the order insofar as appealed from and grant that part of plaintiffs’ motion seeking partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1). (Appeal from Order of Supreme Court, Erie County, Sedita, Jr., J. — Summary Judgment.) Present — Pine, J. P., Wisner, Hurlbutt, Scudder and Callahan, JJ.